Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11, 13, 16-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding each of Claims 3, 16, and 19, it is unclear how the flame-retardant organic microsphere could be 100% of the blend when the blend comprises both flame-retardant organic microspheres and inorganic filler.
Regarding Claim 5, it is unclear whether the claims require one of each of halogen-containing organic microsphere, phosphorus-containing organic microsphere, phosphorus nitrogen-containing organic microsphere, and 
Regarding Claim 6, it is unclear how the initiator can have a content of 0 parts by mass based on 100 parts by mass of the matrix resin, when the matrix resin comprises an initiator.
Regarding Claim 13, line 1 recites the limitation "the fiber”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the fiber” is referring to the “fiber reinforcement” of Claims 1 and 12 or to the “fibers” comprising the unidirectional fiber cloth of Claim 12.
Regarding Claim 13, it is unclear whether the claims require one of each of a glass fiber, a quartz fiber, and an organic fiber or if they require only one selected from the group consisting of a glass fiber, a quartz fiber, and an organic fiber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 109852031 A, using US 2020/0247970 A1 as translation) in view of Okoshi et al. (US 2006/0214143 A1) and Katayose et al. (US 5,352,745) and in view of the evidence of Albemarle ("SAYTEX BT-93W Flame Retardant").
Regarding Claims 1 and 2, Chen discloses a prepreg comprising a thermosetting resin composition (Abstract, para 0103) and a fiber reinforcement (para 0104). The thermosetting resin composition comprises thermosetting polyphenylene ether resin (PPE), polyolefin resin, and a curing agent (abstract) 
Chen does not disclose the bromine-containing flame retardant being spherical.
Okoshi discloses a flame-retardant resin composition for circuit boards (para 0003), comprising PPE (para 0078). Okoshi discloses a spherical flame retardant makes the resin composition into which they are mixed excellent in slidability, and low in molding anisotropy and thermal shrinkage percentage (para 0120).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify Chen to incorporate the teachings of Okoshi to use a spherical flame-retardant as the bromine-containing flame retardant. Doing so would make the resin composition excellent in slidability, and low in molding anisotropy and thermal shrinkage percentage.
Chen in view of Okoshi does not disclose the content of the fiber reinforcement.
Katayose discloses a PPE composition for a circuit board (Abstract; Col 4, lines 15-22), comprising a reinforcement material such as glass cloth or fiber fabrics, in an amount of preferably 20-70% by weight based on the total weight of the product. This amount of reinforcement material provides dimensional stability and mechanical strength to the cured product while maintaining the dielectric properties (Col 11, lines 14-41).
It would have been obvious to a person having ordinary skill in the art to modify Chen in view of Okoshi to incorporate the teachings of Katayose to use 20-70% by weight fiber reinforcement relative to the total weight of the prepreg. Doing so would provide dimensional stability and mechanical strength to the cured product while maintaining the dielectric properties.
Since Chen in view of Okoshi and Katayose discloses 20-70 wt% fiber reinforcement, the remaining components (matrix resin (comprising PPE, unsaturated polyolefin, and curing agent), hollow borosilicate microspheres (abstract), and the bromine-containing flame retardant filler) would comprise 30-80 wt%. Chen discloses, with respect to 100 parts by weight PPE, 25-250 parts unsaturated polyolefin (para 0082). With respect to 100 parts by weight of the sum of the PPE and unsaturated polyolefin resin, Chen discloses 1-3 parts curing agent (para 0086) and 15-25 parts bromine-containing flame retardant (para 
This meets the claimed amounts of 20-60% fiber reinforcement, 20-65% matrix resin and 10-40% filler, respectively. For instance, with 20% fiber reinforcement, based on 101 parts matrix resin (50 parts PPE, 50 parts unsaturated polyolefin resin, and 1 part curing agent), 25 parts bromine-containing flame retardant, and 10 parts hollow borosilicate microspheres, there would be 59% resin matrix (101/(101+25+10) x 0.8) and 15% bromine-containing flame retardant filler (25/(101+25+10) x 0.8).  
Regarding Claim 6, 
Regarding Claim 7, Chen in view of Okoshi and Katayose disclose all the limitations of the present invention according to Claim 6 above. Chen further discloses the PPE is terminated by an unsaturated olefin (paras 0064-0067).
Regarding Claims 8 and 9, Chen in view of Okoshi and Katayose disclose all the limitations of the present invention according to Claim 7 above. Chen further discloses the PPE has a number average molecular weight of 800-8,000 g/mol (para 0076). 
Regarding Claim 10, Chen in view of Okoshi and Katayose disclose all the limitations of the present invention according to Claim 6 above. Chen further discloses the unsaturated polyolefin resin may comprise polybutadiene and/or styrene (para 0078).
Regarding Claim 11, Chen in view of Okoshi and Katayose disclose all the limitations of the present invention according to Claim 6 above. Chen further discloses the curing agent (i.e. initiator) may be a radical curing agent (para 0083) such as a peroxide curing agent (para 0084).
Regarding Claims 12 and 13, 
Regarding Claims 14 and 15, Chen discloses a prepreg comprising a thermosetting resin composition (Abstract, para 0103) and a fiber reinforcement (para 0104). The thermosetting resin composition comprises thermosetting polyphenylene ether resin (PPE), polyolefin resin, and a curing agent (abstract) and may comprise a bromine-containing flame retardant (i.e. filler), such as BT-93W (paras 0093-0096). According to the evidence of Albemarle, BT-93W has an average particle size of 2.81 microns. Chen further discloses the prepreg laminated between copper foils to produce a copper-clad laminate (para 0109).
Chen does not disclose the bromine-containing flame retardant being spherical.
Okoshi discloses a flame-retardant resin composition for circuit boards (para 0003), comprising PPE (para 0078). Okoshi discloses a spherical flame retardant makes the resin composition into which they are mixed excellent in slidability, and low in molding anisotropy and thermal shrinkage percentage (para 0120).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify Chen to incorporate the teachings of Okoshi to use a spherical flame-retardant as the bromine-containing flame retardant. Doing so would make the resin composition 
Chen in view of Okoshi does not disclose the content of the fiber reinforcement.
Katayose discloses a PPE composition for a circuit board (Abstract; Col 4, lines 15-22), comprising a reinforcement material such as glass cloth or fiber fabrics, in an amount of preferably 20-70% by weight based on the total weight of the product. This amount of reinforcement material provides dimensional stability and mechanical strength to the cured product while maintaining the dielectric properties (Col 11, lines 14-41).
It would have been obvious to a person having ordinary skill in the art to modify Chen in view of Okoshi to incorporate the teachings of Katayose to use 20-70% by weight fiber reinforcement relative to the total weight of the prepreg. Doing so would provide dimensional stability and mechanical strength to the cured product while maintaining the dielectric properties.
Since Chen in view of Okoshi and Katayose discloses 20-70 wt% fiber reinforcement, the remaining components (matrix resin (comprising PPE, unsaturated polyolefin, and curing agent), hollow borosilicate microspheres (abstract), and the bromine-containing flame retardant filler) would comprise 30-
This meets the claimed amounts of 20-60% fiber reinforcement, 20-65% matrix resin and 10-40% filler, respectively. For instance, with 20% fiber reinforcement, based on 101 parts matrix resin (50 parts PPE, 50 parts unsaturated polyolefin resin, and 1 part curing agent), 25 parts bromine-containing flame retardant, and 10 parts hollow borosilicate microspheres, there would be 59% resin matrix (101/(101+25+10) x 0.8) and 15% bromine-containing flame retardant filler (25/(101+25+10) x 0.8).  
Regarding Claim 18, Chen discloses a prepreg comprising a thermosetting resin composition (Abstract, para 0103) and a fiber reinforcement (para 0104). The thermosetting resin composition comprises thermosetting polyphenylene ether resin (PPE), polyolefin resin, and a curing agent (abstract) and may comprise a bromine-containing flame retardant (i.e. filler), such as BT-93W (paras 0093-
Chen does not disclose the bromine-containing flame retardant being spherical.
Okoshi discloses a flame-retardant resin composition for circuit boards (para 0003), comprising PPE (para 0078). Okoshi discloses a spherical flame retardant makes the resin composition into which they are mixed excellent in slidability, and low in molding anisotropy and thermal shrinkage percentage (para 0120).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify Chen to incorporate the teachings of Okoshi to use a spherical flame-retardant as the bromine-containing flame retardant. Doing so would make the resin composition excellent in slidability, and low in molding anisotropy and thermal shrinkage percentage.
Chen in view of Okoshi does not disclose the content of the fiber reinforcement.
Katayose discloses a PPE composition for a circuit board (Abstract; Col 4, lines 15-22), comprising a reinforcement material such as glass cloth or fiber fabrics, in an amount of preferably 20-70% by weight based on the total weight of the product. This amount of reinforcement material provides dimensional stability and mechanical strength to the cured product while maintaining the dielectric properties (Col 11, lines 14-41).
It would have been obvious to a person having ordinary skill in the art to modify Chen in view of Okoshi to incorporate the teachings of Katayose to use 20-70% by weight fiber reinforcement relative to the total weight of the prepreg. Doing so would provide dimensional stability and mechanical strength to the cured product while maintaining the dielectric properties.
Since Chen in view of Okoshi and Katayose discloses 20-70 wt% fiber reinforcement, the remaining components (matrix resin (comprising PPE, unsaturated polyolefin, and curing agent), hollow borosilicate microspheres (abstract), and the bromine-containing flame retardant filler) would comprise 30-80 wt%. Chen discloses, with respect to 100 parts by weight PPE, 25-250 parts unsaturated polyolefin (para 0082). With respect to 100 parts by weight of the sum of the PPE and unsaturated polyolefin resin, Chen discloses 1-3 parts curing agent (para 0086) and 15-25 parts bromine-containing flame retardant (para 
This meets the claimed amounts of 20-60% fiber reinforcement, 20-65% matrix resin and 10-40% filler, respectively. For instance, with 20% fiber reinforcement, based on 101 parts matrix resin (50 parts PPE, 50 parts unsaturated polyolefin resin, and 1 part curing agent), 25 parts bromine-containing flame retardant, and 10 parts hollow borosilicate microspheres, there would be 59% resin matrix (101/(101+25+10) x 0.8) and 15% bromine-containing flame retardant filler (25/(101+25+10) x 0.8).  
Claims 3-5,16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Okoshi and Katayose and the evidence of Albemarle as applied to claims 1, 14, and 18 above, and further in view of Price et al. (WO 2018119409 A1).
Regarding Claims 3-5, 
Price discloses a resin composition comprising polyphenylene ether (para 0044). Price discloses using 0 to 10% pigments as a colorant, and further discloses that titanium dioxide having a particle size of less than 5 microns would improve impact (para 0046).
It would have been obvious to a person having ordinary skill in the art to modify Chen in view of Okoshi and Katayose to incorporate the teachings of Price and produce the prepreg further comprising 0 to 10 wt% titanium oxide having a particle size of less than 5 microns. Doing so would improve impact.
This amount of titanium dioxide overlaps the amount as claimed, e.g. 20% fiber and 10% titanium dioxide would leave 70% comprising the remaining components, which are 50 parts PPE (25.7% of the prepreg ((50/(50+50+1+25+10) x 0.7))), 50 parts unsaturated polyolefin resin (25.7% of the prepreg), 1 part curing agent (0.5% of the prepreg), 25 parts bromine-containing flame retardant (12.9% of the prepreg), and 10 parts hollow borosilicate microspheres (5.2% of the prepreg). Therefore, the blend of bromine-containing flame retardant and titanium dioxide would be 56.3% bromine-containing flame retardant (12.9/(12.9+10)).
The evidence of Albemarle discloses the bromine-containing flame retardant of Chen, BT-93W, is insoluble in toluene and acetone and has a thermal 
Regarding Claims 16 and 17, Chen in view of Okoshi and Katayose disclose all the limitations of the present invention according to Claim 14 above. Chen does not disclose a blend of the flame-retardant organic microsphere and inorganic filler having a content as claimed.
Price discloses a resin composition comprising polyphenylene ether (para 0044). Price discloses using 0 to 10% pigments as a colorant, and further discloses that titanium dioxide having a particle size of less than 5 microns would improve impact (para 0046).
It would have been obvious to a person having ordinary skill in the art to modify Chen in view of Okoshi and Katayose to incorporate the teachings of Price and produce the copper-clad laminate wherein the prepreg further comprises 0 
This amount of titanium dioxide overlaps the amount as claimed, e.g. 20% fiber and 10% titanium dioxide would leave 70% comprising the remaining components, which are 50 parts PPE (25.7% of the prepreg ((50/(50+50+1+25+10) x 0.7))), 50 parts unsaturated polyolefin resin (25.7% of the prepreg), 1 part curing agent (0.5% of the prepreg), 25 parts bromine-containing flame retardant (12.9% of the prepreg), and 10 parts hollow borosilicate microspheres (5.2% of the prepreg). Therefore, the blend of bromine-containing flame retardant and titanium dioxide would be 56.3% bromine-containing flame retardant (12.9/(12.9+10)).
The evidence of Albemarle discloses the bromine-containing flame retardant of Chen, BT-93W, is insoluble in toluene and acetone (pg 2, Typical Properties). While Chen in view of Okoshi, Katayose, Price, and the evidence of Albemarle do not explicitly teach the bromine-containing flame retardant is insoluble in butanone and ethanol, given the flame retardant is the same type ad claimed and is insoluble in toluene and acetone, it would be reasonable to expect this flame retardant to also necessarily be insoluble in butanone and ethanol, absent evidence to the contrary.
Regarding Claims 19 and 20, Chen in view of Okoshi and Katayose disclose all the limitations of the present invention according to Claim 18 above. Chen does not disclose a blend of the flame-retardant organic microsphere and inorganic filler having a content as claimed.
Price discloses a resin composition comprising polyphenylene ether (para 0044). Price discloses using 0 to 10% pigments as a colorant, and further discloses that titanium dioxide having a particle size of less than 5 microns would improve impact (para 0046).
It would have been obvious to a person having ordinary skill in the art to modify Chen in view of Okoshi and Katayose to incorporate the teachings of Price and produce the printed circuit board, wherein the prepreg further comprises 0 to 10 wt% titanium oxide having a particle size of less than 5 microns. Doing so would improve impact.
This amount of titanium dioxide overlaps the amount as claimed, e.g. 20% fiber and 10% titanium dioxide would leave 70% comprising the remaining components, which are 50 parts PPE (25.7% of the prepreg ((50/(50+50+1+25+10) x 0.7))), 50 parts unsaturated polyolefin resin (25.7% of the prepreg), 1 part curing agent (0.5% of the prepreg), 25 parts bromine-containing flame retardant (12.9% of the prepreg), and 10 parts hollow borosilicate microspheres (5.2% of the 
The evidence of Albemarle discloses the bromine-containing flame retardant of Chen, BT-93W, is insoluble in toluene and acetone (pg 2, Typical Properties). While Chen in view of Okoshi, Katayose, Price, and the evidence of Albemarle do not explicitly teach the bromine-containing flame retardant is insoluble in butanone and ethanol, given the flame retardant is the same type ad claimed and is insoluble in toluene and acetone, it would be reasonable to expect this flame retardant to also necessarily be insoluble in butanone and ethanol, absent evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/           Examiner, Art Unit 1787          

/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787